Citation Nr: 0634158	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from June 1975 to 
February 1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).   

The veteran's claim was remanded in November 2005, but 
unfortunately it must be remanded again, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran has been diagnosed with PTSD by her social worker 
who is treating her for PTSD, as well as by a VA psychiatrist 
at a VA examination.  Her claimed stressors are based on 
personal assault.  As the evidence shows that the veteran did 
not engage in combat, the law requires that her stressors be 
corroborated.  The veteran's lay testimony alone is not 
enough to establish the occurrence of an alleged stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
provide the following guidance:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304 (f)(3) 
(2006).

In statements dated February and September 2001, the veteran 
described numerous stressors based on personal assault.  She 
also provided further information on her assaults.  She 
stated that she was raped during basic training in June-July 
1975.  She described an incident in July or August 1975 when 
she was raped by 3 white men who attacked her for befriending 
a black man.  She also described several other incidents that 
took place in 1977 or 1978.  

Regarding the incidents that allegedly took place in 1977 or 
1978, the Board notes that the service personnel records 
appear complete.  A request was made in October 2001 to 
furnish the veteran's entire personnel file .  However, the 
Board notes that the request listed the veteran's active duty 
as being from April 1976 to February 1982, while in reality 
the veteran's active duty was from June 1975 to February 
1982.  The service personnel records that were obtained only 
contain the records for the period after April 1976.  

The Board notes that the veteran was with Air National Guard 
in the State of Washington beginning in March 1975, with 
active duty starting while in the Air National Guard in June 
1975 (this information was obtained from documents submitted 
by the veteran in August 2002).  Thus, considering that the 
veteran's personnel records for the period prior to April 
1976 are not of record, the Board must remand the veteran's 
claim once again in order to obtain the veteran's service 
personnel records for the period beginning June 1975 while 
the veteran was with the Air National Guard in the State of 
Washington.  The Board notes that the veteran's last name in 
March 1975 was "Eschenbacher" and in January 1977 was 
"Sanchez."  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service personnel 
records from the Air National Guard from 
the State of Washington for the time 
period beginning March 1975.  Search under 
the veteran's current surname as well as 
under the names "Eschenbacher" and 
"Sanchez."

2.  Readjudicate the veteran's claim.  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



